UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1791


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

ALAN B. FABIAN,

                  Defendant – Appellant,

JACKIE FABIAN,

                  Claimant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00355-CCB-1)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan B. Fabian, Jackie Fabian, Appellants Pro Se.           Jonathan
Biran, Assistant United States Attorney, Baltimore,        Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jackie and Alan Fabian seek to appeal the district

court’s      order       granting   the     Government’s      emergency     motion,

clarifying that the final order of forfeiture did not extinguish

the   lien      on   a    parcel    of    real    property,    and   noting    that

contingent relief may be appropriate depending on the outcome of

the collateral litigation.           This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                   The order the Fabians seek to

appeal is neither a final order nor an appealable interlocutory

or collateral order.             Accordingly, we deny the Fabians’ motion

for appointment of counsel and dismiss the appeal for lack of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and   argument      would   not   aid   the   decisional

process.

                                                                          DISMISSED




                                           2